People v Evans (2020 NY Slip Op 00485)





People v Evans


2020 NY Slip Op 00485


Decided on January 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2020

Renwick, J.P., Manzanet-Daniels, Kern, Oing, González, JJ.


10836 4158N/13

[*1] The People of the State of New York, Respondent,
vCharles Evans, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Desiree Sheridan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Cantarero of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered June 21, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of five years' probation, unanimously affirmed.
Based on our review of the record, including our in camera review of sealed or redacted materials, we find no basis on which to controvert the search warrant at issue or to grant any other relief. The record establishes a proper basis for minimal redactions to the search warrant application and sealing of the minutes of the examination of a confidential informant by the issuing judge (see People v Castillo , 80 NY2d 578, 583-584 [1992], cert denied 507 US 1033 [1993]). The record further establishes probable cause for the issuance of the warrant (see id . at 585). The motion court was able to review the transcript of the issuing judge's examination of the informant, and no further proceedings on the motion were necessary under the circumstances (see People v Serrano , 93 NY2d 73, 76-77 [1999]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2020
CLERK